Citation Nr: 1725115	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, November 1981 to July 1992, and December 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying service connection, in pertinent part, for PTSD.

This appeal has previously been before the Board, most recently in April 2015, when, in pertinent part, the Board determined that the issue of TDIU had been reasonably raised by the record.  The Board remanded the claim for adjudication by the Agency of Original Jurisdiction (AOJ) based on the Veteran's PTSD.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Since May 2013, the evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran was afforded multiple VA examinations in connection with his PTSD claim, most recently in January 2013.  Additionally, the AOJ attempted to further develop the issue of TDIU and requested completion of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, however, the Veteran did not provide the requested information.  Lastly, the Veteran testified at a videoconference hearing in January 2015 before the undersigned Veterans Law Judge (VLJ).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.



II. Total Disability Rating Based on Individual Unemployability  (TDIU)

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's original claim for service connection for PTSD was received on June 3, 2004.  He was ultimately granted service connection at a 30 percent compensable rating in a November 2011 rating decision, effective June 15, 2006.  The Veteran timely appealed, arguing that a higher rating of either 70 percent or 100 percent was more appropriate for his symptoms.  In April 2015, the Board awarded a 70 percent rating for PTSD, that was made effective as on June 15, 2006, and found that a claim for TDIU had been raised by the record based on an October 24, 2013 private medical opinion indicating the Veteran was "permanently and totally unemployable" due to his service-connected PTSD.  As such, October 24, 2013 is considered the application date for TDIU.

The Veteran is currently service-connected for right inguinal hernia evaluated at a noncompensable rating; hypertension evaluated at a noncompensable rating; residuals of a left knee injury evaluated at 10 percent disabling, effective September 26, 2001 to December 17, 2005, and June 15, 2006 onward; injury of the right middle finger evaluated at 10 percent disabling, effective August 1, 1992 to December 17, 2005, and June 15, 2006 onward;  PTSD evaluated at 70 percent disabling, effective June 15, 2006.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met as of June 15, 2006.  Once the threshold requirement has been satisfied, the pertinent question becomes whether the Veteran's disabilities preclude substantially gainful employment.

VA records indicate the Veteran achieved the rank of E-9 and served as a non-commissioned Staff Sergeant during active service.  The Veteran also obtained skills in management and training during active service.  After separation from service, education records indicated the Veteran obtained both a Bachelor's Degree in Graphic Communication Systems and a Master's Degree in Counseling.  

Turning to the Veteran's work history, after separation from service, the Veteran served in the reserves, completing between 100 and 240 days of reservist training annually from 2004 to 2015, with a recall to active duty from 2005 to 2006.  In June 2003, Veteran reported working as a clinical director at a rehabilitation facility.  In May 2005, the Veteran reported working as an alcohol and drug treatment counselor since 1999.  The Veteran reported having trouble on this job getting along with others and being told that "he needs to get help" by his boss.  In April 2010, the Veteran reported missing 36 days of work over the previous 12 months for doctor's appointments.  In March 2011, the Veteran reported working as a substance abuse counselor for the past 4 years.  He reported being written up at work because he could not finish his tasks on time.  Additionally, he reported problems staying focused and that his co-workers commented that he seemed more irritable/angry and tired.  The Veteran reported being laid off from this position as of April 2012.  Medical records from October 2013 indicate that the Veteran last worked in May 2013, but no specific date was noted.  The Veteran reported that forgetfulness and mood swings were contributing factors to his job loss.  During testimony at the January 2015 hearing, the Veteran also stated he lost his job in May 2013.  The Veteran reported a worsening of his PTSD manifested as memory problems, an inability to stay focused, an inability to stay on task, and forgetting appointments, were some of the factors that lead to losing his job. 

The medical evidence of record related to mental health treatment starts in 2004, thought the Veteran reports experiencing symptoms since 1991.  

The Veteran's most recent VA examination for his finger and knee were in April 2002.  As related to the Veteran's right middle finger, the Veteran stated he was experiencing increasing difficulty holding a pencil in the classic position and this was impacting his ability to take notes for work.  The VA examiner found the MP joint had decreased range of motion (ROM) to 45 degrees flexion and grip strength of 3 out of 5 compared with the left hand.  As related to the Veteran's knee, the Veteran stated he experienced pain and occasional swelling.  The VA examiner found the Veteran had an antalgic gait, limping on the left side.  Passive and weight bearing ROM of the left knee was 90 degrees.  There was no atrophy of the left thigh muscle, the Veteran could walk on his toes and heels, but there was some tenderness of the left knee, but no swelling.  

In July 2004, private treatment records indicate complaints of arthritic pain in both knees, without swelling.  The Veteran also complained of pain in the right hand around the middle MP joint.  Regarding the right knee, the doctor noted no swelling or effusion, no tenderness on palpation, full ROM without pain, with presence of crepitus.  The doctor noted refusal for a knee x-ray.

In August 2004, the Veteran received a psychiatric evaluation and was diagnosed with PTSD.  At that time the Veteran was married for four years, presenting with a depressed and anxious mood, restricted affect, and fair judgment and insight.  The Veteran was noted to have no hallucinations, delusions, or homicidal or suicidal ideations.  Dr. Lindgren opined that the Veteran was permanently disabled.  Dr. Lindgren found the Veteran was severely compromised in his ability to sustain social relationship and in his ability to sustain work relationships.  

In May 2005, the Veteran was afforded two VA examinations for mental disorders.  The Veteran reported social isolation, with no interest in relationships or going out, which caused stress in his first marriage as well as stress in his current marriage.  The examiner noted the Veteran reflected a moderately depressed and restricted mood, appropriate emotional expression, logical and goal directed thought, without psychosis, paranoia, or current suicidal ideation.  The examiner noted that the Veteran described significant personal, social, and occupational impairment related to his past and current moods.  

In April 2006, the Veteran's psychiatrist submitted a treatment summary and update.  The Veteran was noted to have a 100 percent impaired working memory and a dysfunctional prefrontal cortex.  Dr. Hoeper noted that the Veteran reported nightmares 7 times per week, waking with panic and sweats lasting 15 to 20 minutes.  The Veteran also reported flashbacks 1 to 3 times per day; panic attacks approximately 3 times per week, lasting at least 30 minutes; an average of 3hours of sleep per night; intrusive thoughts, an easy startle response, hypervigilance, social isolation; severely impaired recent memory, manifested by getting lost when traveling and inability to recall what he has read; hallucinations and illusions; and depression manifested by crying spells 75 percent of the time, feelings of being helpless and suicidal, and easy to anger and agitate.  Dr. Hoeper found the Veteran was unable to sustain social relationships and moderately compromised in his ability to sustain work relationships.  

Private treatment records from 2007 and 2008 indicate the Veteran is in good general health with no problems noted related to the right middle finger or the musculoskeletal systems, specifically the left knee.

In 2009, private treatment records indicate the Veteran consistently found to be alert and oriented times three.  His vital signs were within normal limits.  Assessment of the musculoskeletal system indicates no joint tenderness, no crepitus, and extension and flexion ROM are within normal limits.  

In March 2011, the Veteran was afforded a third VA examination for mental disorders. The Veteran reported distress in social and occupational situations, manifested by difficulty in functioning, difficulty sleeping, loss of interest in activities he previously enjoyed, social isolation, irritability, and intrusive recollection of events.  The examiner estimated that the Veteran's PTSD symptomatology caused reduced reliability and productivity.

In January 2013, the Veteran was afforded a fourth VA examination for mental disorders. The Veteran reported some increase in social interactions, but continued to experience social isolation and avoidance of crowds.  Additionally, the Veteran endorsed symptoms of waking from nightmares twice a week, avoiding television where there is violence, and avoiding funerals.  He also reported depressive symptoms of uncontrollable crying, low self-esteem, no sex-drive, sleep disturbance, irritability, sad and low mood lasting as long as two weeks, decreased interest in things he used to enjoy, decreased appetite, decreased concentration (including at work), inability to focus, and suicidal ideations.  The Veteran reported stopping his psychological treatment and medication in 2010 and noted that he was a different person when on medication.  The examiner noted the Veteran was unemployed due to a layoff in in April 2012 and had experienced marital distress.  The Veteran's remote and recent memory was grossly intact, with immediate memory being slightly impaired.  The examiner found the Veteran experienced occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking and/or mood, but without total social and occupational impairment.

In October 2013 private treatment records indicate an increase in depression, nightmares, panic attacks, flashbacks, and worrying, with a worsening of social skills and marital problems.  The treatment provider noted that the Veteran had become convinced he "can't do it on his own without medication."    

In October 2013, the Veteran's psychiatrist submitted an examination report.  The Veteran' was noted to have an 80 percent impaired working memory.  Dr. Hoeper noted that the Veteran reported nightmares 7 times per week, waking in a panic lasting 30 to 45 minutes; flashbacks 4 times per week; panic attacks 5 times per week, lasting 20 minutes; an average of 3 hours of sleep per night; social isolation; depressed feelings 90 percent of the time; crying spells, feelings of helpless and suicidal thoughts, as well as being easy to anger and agitates.  Dr. Hoeper found the Veteran was unable to sustain social and work relationships, indicating that the Veteran was permanently and totally unemployable.   

In March 2014, private treatment records indicate the Veteran experienced nightmares 3 times per week, panic attacks 2 times per week for 5 minutes, flashbacks 2 times per week, night sweats once per week, hallucinations 2 times per week, with unchanged depression, anger, and memory problems.  

In July 2014, private treatment records indicate the Veteran experienced 4 to 5 hours of broken sleep per night, nightmares 1 time per week, panic attacks 1 time per week, flashbacks 1 time per week, occasional hallucinations, with improved depression, anger, and memory problems.

In January 2015, private treatment records indicate the Veteran experienced 4 to 5 hours of broken sleep per night, nightmares 2 times per week, panic attacks 3 times per week, flashbacks 3 times per week, hallucinations 2 times per week, with unchanged depression, anger, and memory problems.

However, even with the impairment he reported experiencing, the Veteran still logged 174 days of reserve service in 2016, suggesting the ability to maintain some form of employment.

After weighing all the evidence, the Board finds the greatest probative value in the private treatment records and the VA examiner opinions.  In April 2006, Dr. Hoeper, the Veteran's psychiatrist, opined that the Veteran was unable to sustain social relationships and was moderately compromised in the ability to sustain work relationships.  During this period the Veteran was employed full-time and noted some occupational impact from his PTSD symptoms, but not total inability to maintain employment.  Additionally, during this period there is no indication that the Veteran's right finger or knee disabilities cause additional occupational impact.  
During VA examinations in March 2011 and January 2013, the Veteran presented with significant symptoms of PTSD and neither examiner found him to be totally socially or occupationally impaired.  During this period the Veteran was employed full-time or seeking full-time employment and noted some occupational impact from his PTSD symptoms, but not total inability to maintain employment.  The Veteran was also able to maintain his responsibilities as a reservist during this time.  Further, recent treatment from March 2014 onward indicates an improvement in PTSD symptoms.  Since March 2014, the Veteran's symptoms, with regard to frequency and mood, more closely approximate and surpass the symptoms he experienced in April 2006.  The April 2006 opinion of Dr. Hoeper, and March 2011 and January 2013 VA examiners' opinions carry the greatest probative value.  These opinions are consistent with the Veteran's report of symptoms, the objective medical evidence at the time, and the remainder of the medical record.    

As for the October 2013 opinion of Dr. Hoeper, who opined that the Veteran was permanently and totally unemployable, the record shows that the Veteran was unemployed during this period reportedly due to PTSD symptoms.  Notably, the Veteran participated in reservist training during fiscal year 2013 and onward-145 days in 2013, 133 days in 2014, and 162 days in 2015.  Additionally, the Veteran's  PTSD related symptoms began to improve as of March 2014, four months after Dr. Hoeper opined as to total unemployability.  Moreover, in January 2013, with a report of worsening symptoms and an absence of medication and psychiatric treatment for approximately two years, the VA examiner found the Veteran was without total social and occupational impairment.  As such, Dr. Hoeper's October 2013 opinion is assigned less probative value.

The Veteran is considered competent to describe symptoms of his service connected disabilities as they are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran contends that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  However, there is persuasive evidence in the record, in the form of advanced education, reservist training, medical opinions, and private treatment records, that note that the while Veteran had limitations working, he was not prevented from obtaining or sustaining substantial gainful activity.  While the Board does not wish to minimize the nature and extent of the Veteran's overall disabilities, the evidence of record does not support his claim that his service-connected disabilities are sufficient to warrant the assignment of TDIU.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected PTSD, or in connection with his other service-connected disabilities.  

Given the Veteran's education, military experience, and work experience the Board cannot say that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level with the ability to work in solitary or low stress environment as needed.  Accordingly, entitlement to TDIU is not warranted.


ORDER

TDIU as a result of service-connected disabilities is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


